In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0759V
                                        (not to be published)


    SARAH FLORES and RYAN C.,
    FLORES, on behalf M.F., a Minor                             Chief Special Master Corcoran
    Child,
                Petitioner,                                     Filed: September 6, 2022
    v.
                                                                Special Processing Unit                 (SPU);
    SECRETARY OF HEALTH AND                                     Attorney’s Fees and Costs
    HUMAN SERVICES,

                         Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On May 30, 2018, Sarah and Ryan C. Flores filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”), on behalf of their minor daughter, M.F. Petitioners allege that
following the June 23, 2016 administration of a measles, mumps and rubella vaccine,
M.F. experienced immune thrombocytopenic purpura. See generally Petition. On May 11,



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
2021, a decision was issued awarding compensation to Petitioner based on the
Respondent’s proffer. ECF No. 67.

        Petitioner filed a motion for attorneys’ fees and costs, dated August 19, 2021, (ECF
No. 75), requesting a total award of $102,760.89, representing $99,376.70 in fees and
$3,384.19 in costs. Although, the motion was titled as an “interim” request, the motion
was construed to be the final request since the case has concluded. Respondent did not
file a response to Petitioner’s motion for attorney’s fees.

       On March 3, 2022, Petitioner filed a motion for reconsideration on the decision on
attorney’s fees and costs. ECF No. 86. Petitioner claimed that there was additional work
to be done on Petitioner’s case and a final motion for attorneys’ fees would be filed in this
case. Id. A final motion for attorneys’ fees and costs was filed on March 3, 2022,
requesting a total amount of $109,259.00, representing $105,875.70 in fees and
$3,384.19 in costs. ECF No. 87. In accordance with General Order No. 9, Petitioner filed
a signed statement indicating that Petitioner incurred no out-of-pocket expenses. ECF
No. 75-3. Respondent did not file a response to Petitioner’s final motion.

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates. The costs requested are also reasonable.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $109,259.89 (representing $105,875.70 in fees and $3,384.19 in costs)
as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
Petitioner requests check be forwarded to mctlaw, 1605 Main Street, Suite 710,
Sarasota, Florida 34236. In the absence of a timely-filed motion for review (see Appendix
B to the Rules of the Court), the Clerk shall enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master



3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2